Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification does not describe any first or second sequence recited in claim 7 or any “identical set of two or more distinct entries” or any “first and second sequences are distinct”. Thus one of ordinary skill in the art will not be able to make and use the invention without extensive experimentation.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The language of claim 7 is confusing, seems to comprise mere non-functional descriptive material. The specification does not describe any first or second sequence or any “identical set of two or more distinct entries” or any “first and second sequences are distinct”. Thus it is not clear what claim 7 accomplishes. 
Art rejection is not being applied to claim 7 because the limitations cannot be ascertained.
Claim Objections
Claims 12-14 are objected to because of likely typo errors:  --of claim 11— should be inserted after “The computing device”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 11, 12, 15, 17, 18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Nicolaas Matthijs et al, “Personalizing web search using long term browsing history: Proceedings of the fourth ACM international conference on web search and data mining, WSDM ’11, 2011 pages 25-34 provided by the applicant.
Regarding 1, Matthijs substantially discloses teaches or suggests a computer-implemented method for ranking and post-ranking a search result, the method comprising:
receiving a query input for a search (see at least 6.1 line 4);
generating a search result based on the received query, wherein the search result includes two or more distinct entries of information (see at least 6.1 lines 5-6);
ranking the two or more distinct entries of information of the search result based on global optimization functions (see at least 6.1 lines 5-6 the first 50 search results were requested from Google implying global ranking of search results by Google search engine);
determining a personal affinity of a requestor of the query (see at least 6.1 page 32 left column last three lines);
post-ranking the ranked two or more distinct entries of information of the search result based on the personal affinity (see at least 6.1 lines 6-8 );
providing the post-ranked two or more distinct entries of information (see at least 6.1 lines 5-8 personalization strategies, re-rank search results).

Regarding claim 2, Matthijs teaches or suggests the computer-implemented method of claim 1, the method further comprising determining an intent of the query input (see at least 6.1 lines 3-5 detect 
post-ranking the ranked two or more distinct entries of information when at least one condition is satisfied, wherein the at least one condition includes: 
the requestor is logged in (see at least 6.1 the unique user identifier is sent to the server);
the personal affinity of the requestor is determinable (see at least 6.1 personalization strategies discussed clearly anticipates determination of personal affinity of the requestor); note claim 2 merely requires “at least one condition” to be met. Thus the recited “an intent of the query input matches the personal affinity; and a number of the entries of information of the search result classified as the same as the personal affinity satisfies a predetermined condition” are considered optional.

Claims 11, 12 merely correspond to a device performing the method of claims 1, 2 thus are rejected for the same reasons discussed in claims 1, 2 above. 

Regarding claim 15, Matthijs substantially disclose, teaches or suggests a computer-readable storage medium storing computer executable instructions for searching information, the instructions when executed by at least one processing unit, cause the at least one processing unit to perform steps of:
receiving a first query input for a search from a first requestor through a first user interaction (see at least 1. Introduction 1st paragraph “this can be illustrated with the search query “ajax”. This query will return results about Ajax based web development, about the Dutch football team Ajax Amsterdam, and websites about the cleaning product Ajax”); 
receiving a second query input for the search from a second requestor through a second user interaction, wherein the first query input and the second query input are identical (see at least 1. st paragraph “this can be illustrated with the search query “ajax”. This query will return results about Ajax based web development, about the Dutch football team Ajax Amsterdam, and websites about the cleaning product Ajax”); 
Note Matthijs teaches the first requester and second requester inputting the same query through first and second user interactions when Matthijs shows “often, different users consider the same query to mean different things” in the introduction last four lines;  
Matthijs further teaches:
transmitting the first query input (see at least 1. Introduction 1st paragraph, note for the search results to be returned as shown the first query input has to be transmitted);
transmitting the second query input (see at least 1. Introduction 1st paragraph, note for the search results to be returned as shown the second query input has to be transmitted);
receiving a first ordered list of a search result based on the first query, wherein the first ordered list includes two or more ranked distinct entries of information based on a first personal affinity of the first requestor (see at least page 25 right col.1st and 2nd paragraphs, personalized search results relevant to a user, page 28 right col.3.2.1 scoring methods suggest ordered list of search results);
receiving a second ordered list of the search result based on the second query, wherein the second ordered list is based on a second personal affinity of second requestor (see at least page 25 right col.1st and 2nd paragraphs, personalized search results relevant to a user, page 28 right col.3.2.1 scoring methods suggest ordered list of search results);
displaying the first ordered list and the second ordered list, wherein the second ordered list is distinct from the first ordered list (see at least 1. Introduction 1st paragraph “this can be illustrated with the search query “ajax”. This query will return results about Ajax based web development, about the Dutch football team Ajax Amsterdam, and websites about the cleaning product Ajax”).



Regarding claim 18, Matthijs teaches or suggests the computer-readable storage medium of claim 15, wherein the first user interaction occurs when the first requestor is logged in and the second user interaction occurs when the second requestor is logged in (see at least page 29 Clickthrough based evaluation “personalized rankings can be shown online to users, with metrics such as mean clickthrough rates and positions being computed”).

Claim(s) 1, 2, 11, 12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Chatterji et al (US 20130024449).
Regarding 1, Chatterji substantially discloses teaches or suggests a computer-implemented method for ranking and post-ranking a search result, the method comprising:
receiving a query input for a search (see at least Figure 1item 160);
generating a search result based on the received query, wherein the search result includes two or more distinct entries of information (see at least Figure 5 and related text);
ranking the two or more distinct entries of information of the search result based on global optimization functions (see at least Figure 5 and related text);
determining a personal affinity of a requestor of the query (see at least 0044);
post-ranking the ranked two or more distinct entries of information of the search result based on the personal affinity (see at least 0044);


Regarding claim 2, Chatterji teaches or suggests the computer-implemented method of claim 1, the method further comprising determining an intent of the query input (see at least 0040 recommendation inferred from aspects of a user's behavior such as whether the user looks in one direction or another, or whether the user walks or turns in one way or another); 
post-ranking the ranked two or more distinct entries of information when at least one condition is satisfied, wherein the at least one condition includes: 
the requestor is logged in (see at least 0030 registered users;
the personal affinity of the requestor is determinable (see at least 0030 Through the application, the primary user 100 may edit personal ratings for entities, such as venues and restaurants, and other personal preferences); 
an intent of the query input matches the personal affinity (see at least Figure 5 and related text); and 
a number of the entries of information of the search result classified as the same as the personal affinity satisfies a predetermined condition (see at least Figure 5 and related text).
Note although claim 2 merely requires “at least one condition” to be met, Chatterji teaches or suggests all of them.

Claims 11, 12 merely correspond to a device performing the method of claims 1, 2 thus are rejected for the same reasons discussed in claims 1, 2 above.

Claim(s) 1, 2, 4, 11, 12, 14 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Jaime Teevan et al “Personalizing Search via Automated Analysis of Interests and Activities”, In Proc. of SIGIR, pages 449–456, 2005. ACM.
Regarding 1, Teevan substantially discloses teaches or suggests a computer-implemented method for ranking and post-ranking a search result, the method comprising:
receiving a query input for a search (see at least I Introduction page 449);
generating a search result based on the received query, wherein the search result includes two or more distinct entries of information (see at least page 449 right col. 1st paragraph);
ranking the two or more distinct entries of information of the search result based on global optimization functions (see at least page 449 right col. 2nd paragraph);
determining a personal affinity of a requestor of the query (see at least page 49 right col.3rd paragraph, page 450 left col. 4th and 5th paragraphs);
post-ranking the ranked two or more distinct entries of information of the search result based on the personal affinity (see at least page 449 right col. 4th paragraph);
providing the post-ranked two or more distinct entries of information (see at least page 450 right col. 2nd paragraph).

Regarding claim 2, Teevan teaches or suggests the computer-implemented method of claim 1, the method further comprising determining an intent of the query input (see at least page 449 right col. 2nd paragraph); 
post-ranking the ranked two or more distinct entries of information when at least one condition is satisfied, wherein the at least one condition includes: the personal affinity of the requestor is determinable (see at least page 450 left col. 2nd paragraph; note claim 2 merely requires “at least one condition” to be met. Thus the other recited conditions are considered optional).

Regarding claim 4, Teevan further teaches or suggests the computer-implemented method of claim 1, further comprising: extracting one or more entities from the query input (see at least 3.2 Users interests are captured);
registering the one or more entities to a knowledge base, wherein the knowledge base associates the one or more entities to one or more categories of information (see at least 3.1 corpus representation and corresponding user representation are query focus, 3.2  User representation, lines 6-12 information created copied or viewed by a user are indexed) and
determining a personal affinity of the requestor based on the one or more categories of the information associated with the requestor in the knowledge base (see at least 3.2 page 451 right col. Last paragraph);
storing the personal affinity in a user profile of the requestor (see at least page 449 right col. Last paragraph); and
determining a personal affinity of a requestor of the query based on the user profile (see at least page 449 right col. 3rd paragraph).

Claims 11, 12, 14 merely correspond to a device performing the method of claims 1, 2, 4, thus are rejected for the same reasons discussed in claims 1, 2, 4 above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 8, 10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaime Teevan et al “Personalizing Search via Automated Analysis of Interests and Activities”, In Proc. of SIGIR, pages 449–456, 2005. ACM, in view of Rault et al (US 20120330948) provided by the applicant.
Regarding claim 3, Teevan does not specifically show the computer-implemented method of claim 1, further comprising: partitioning the ranked two or more distinct entries of information into two or more partitions of a list of the search result; and post-ranking the partitioned two or more distinct entries within respective partitions. 
However in the same field of endeavor Rault teaches it is well known in the art to rank two or more distinct entries of information into two or more partitions of a list of the search result and post-ranking the partitioned two or more distinct entries within respective partitions (see at least 0037-0039), it would have been obvious to one of ordinary skill in the art to include the teachings of Rault while implementing the method of Teevan because by doing so the re-ranking of different entries can be performed using distinct methodologies (see at least Rault 0037).

Regarding claim 5, Teevan does not specifically show the computer-implemented method of claim 1, wherein the ranked two or more distinct entries of information includes two or more ordered rank portions of the search result, and the post-ranking of the ranked two or more distinct entries of information limits re-ranking of the ranked two or more distinct entries within the respective two or more ordered rank portions.
st paragraph, it would have been obvious to one of ordinary skill in the art to include the claimed features in order to further re-rank according to users’ profiles. 

Regarding claim 8, Teevan/Rault teaches or suggests the computer-implemented method of claim 3, wherein the partitioning is based on confidence level scores of the search result, wherein the confidence level scores indicate how closely the two or more distinct entries of the search result match the personal affinity of the requestor (see at least 3.3 note the document score discussed by Teevan clearly is an indication of how closely the entries in the search result match the requester. This interpretation by the examiner is consistent with the manner applicant described confidence score in applicant’s specification paragraph 0042).

Regarding claim 10, Teevan/Rault teaches the computer-implemented method of claim 5, wherein the two or more ordered rank portions of the search result is based on the global optimization functions and the post-ranked two or more distinct entries of information within respective two or more ordered rank portions of the search result is based on the personal affinity of the requestor (see at least Teevan page 450 right col. 2nd paragraph, Rault 0037-0039).

Claim 13 merely corresponds to a device performing the method of claim 3, thus is rejected for the same reasons discussed in claim 3 above. 

Claims 6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaime Teevan et al “Personalizing Search via Automated Analysis of Interests and Activities”, In Proc. of SIGIR, pages 449–456, 2005. ACM, further in view of Banerjee (US 20180101535).
Regarding claim 6, Teevan teaches the computer-implemented method of claim 1, wherein the determining the personal affinity includes an access to a user profile in a knowledge base (see at least 3.2 User representation). The difference is Teevan does not specifically show the knowledge base is implemented as a graph database. However it is well known in the art as shown by Banerjee to do so in affinity analytics (see at least Figure 3). Thus it would have been obvious to one of ordinary skill in the art to include the claimed graph database while implementing the method of Teevan in order to facilitate affinity analytics. 

Regarding claim 9, Teevan does not specifically show the computer-implemented method of claim 4, wherein the knowledge base is a graph database including two or more nodes and at least one edge connecting the nodes, and wherein the two or more nodes store one or more categories and the one or more entities. However it is well known in the art as shown by Banerjee to do so in affinity analytics (see at least Figure 3). Thus it would have been obvious to one of ordinary skill in the art to include the claimed graph database while implementing the method of Teevan in order to facilitate affinity analytics. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicolaas Matthijs et al, “Personalizing web search using long term browsing history: Proceedings of the fourth ACM international conference on web search and data mining, WSDM ’11, 2011 pages 25-34, in view of Rault et al (US 20120330948) both provided by the applicant.
. 

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicolaas Matthijs et al, “Personalizing web search using long term browsing history: Proceedings of the fourth ACM international conference on web search and data mining, WSDM ’11, 2011 pages 25-34, provided by the applicant, further in view of Banerjee (US 20180101535).
Regarding claim 19, Matthijs further teaches the computer-readable storage medium of claim 15, further comprising: extracting entities from the first query;
storing the extracted entities from the first query in a knowledge base (see at least page 26, sections 3, 3.1, 3.11.
The difference is Matthijs does not specifically show “wherein the knowledge base is a graph database associating one or more categories and the extracted entities with one or more predicate”. 
However it is well known in the art as shown by Banerjee to represent a knowledge base as a graph database in affinity analytics (see at least Figure 3). Thus it would have been obvious to one of ordinary skill in the art to include a graph database associating one or more categories and the extracted entities with one or more predicate while implementing the method of Matthijs in order to facilitate affinity analytics;

determining the first personal affinity based on at least the one or more categories from the knowledge base (see at least 3.1 user profile generation);
providing the first personal affinity (see at least 3.1 user profile generation).

Regarding claim 20, Matthijs further teaches the computer-readable storage medium of claim 19, further comprising:
post-ranking the received first ordered list based on the first personal affinity; and displaying the post-ranked list of the search result (see at least page 25 right col. 2nd paragraph “The profile constructed is then used to rerank the top search results returned by a non-personalized web search engine”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oliver et al (US 20070130137) teach searching structured data and providing enhanced search results based on use history, data security models and/or hierarchical user role models. In one embodiment, the role of the record owner is added to the search index as a separate search index field.  At query time, the search query is expanded to include a boost on all records owned by the user's subordinates in the role security hierarchy to further enhance the likelihood of obtaining relevant matches.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                           /UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        10 March 2021